Exhibit 10.5

DIVIDEND EQUIVALENTS AGREEMENT

FOR ORDINARY QUARTERLY CASH DIVIDENDS

PURSUANT TO

PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT

THIS DIVIDEND EQUIVALENTS AGREEMENT FOR ORDINARY QUARTERLY CASH DIVIDENDS
PURSUANT TO PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT (this
“Agreement”) is made effective as of January 2, 2009 (the “Ordinary Dividend
Equivalents Grant Date”), between Maguire Properties, Inc., a Maryland
corporation (the “Company”), Maguire Properties, L.P., a Maryland limited
partnership (the “Partnership”), and Nelson C. Rising (the “Executive” or
“Restricted Stock Unit Holder”).

WHEREAS, the Company and the Partnership entered into an Employment Agreement
with the Executive on May 17, 2008 (the “Employment Agreement”) embodying the
terms of his employment, and this Agreement is entered into pursuant to the
terms of the Employment Agreement;

WHEREAS, the Company has established the Second Amended and Restated 2003
Incentive Award Plan of Maguire Properties, Inc., Maguire Properties Services,
Inc. and Maguire Properties, L.P. (the “Plan”);

WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);

WHEREAS, Section 8.5 of the Plan provides for the issuance of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), pursuant
to Deferred Stock awards (“Restricted Stock Units”);

WHEREAS, Section 8.3 of the Plan provides for the issuance of Dividend
Equivalents awards which may be converted to additional shares of Common Stock
by such formula and at such time and subject to such limitations as may be
determined by the Committee appointed to administer the Plan;

WHEREAS, the Company and the Partnership have entered into a Performance-Based
Restricted Stock Units Agreement with the Executive on May 17, 2008 (the
“Performance-Based RSU Agreement”), pursuant to which the Company and the
Partnership granted to the Executive 250,000 Restricted Stock Units as provided
for therein as an inducement to the Executive to enter into the service of the
Company and the Partnership pursuant to the terms of the Employment Agreement;

WHEREAS, the Executive is employed by the Company and the Partnership on the
date hereof, and the Company and the Partnership now desire to grant to the
Executive Dividends Equivalents awards on each Restricted Stock Unit previously
granted to him pursuant to the Performance-Based RSU Agreement for all ordinary
quarterly cash dividends that are paid to all or substantially all holders of
the outstanding shares of Common Stock between the Ordinary Dividend Equivalents
Grant Date and the date on which the underlying Restricted Stock Unit is
distributed or paid to the Executive or forfeited or expires pursuant to the
Performance-Based RSU Agreement,



--------------------------------------------------------------------------------

and has advised the Company and the Partnership thereof and instructed the
undersigned officers to issue said Dividend Equivalents awards; and

WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in this Agreement or the Performance-Based RSU
Agreement (including terms which are defined therein by reference to the
Employment Agreement) or, if not defined therein, in the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

AWARDS OF ORDINARY DIVIDEND EQUIVALENTS

Section 1.1 – Awards of Ordinary Dividend Equivalents

(a) The Company hereby grants to the Executive a Dividend Equivalents award with
respect to each Restricted Stock Unit granted to him pursuant to the
Performance-Based RSU Agreement and outstanding on or after the Ordinary
Dividend Equivalents Grant Date for all ordinary quarterly cash dividends which
are paid to all or substantially all holders of the outstanding shares of Common
Stock between the Ordinary Dividend Equivalents Grant Date and the date on which
the underlying Restricted Stock Unit is distributed or paid to the Executive or
forfeited or expires. The Dividend Equivalents award for each Restricted Stock
Unit shall be equal to the amount of cash which is paid as an ordinary quarterly
cash dividend on one share of Common Stock. All such Dividend Equivalents shall
be credited to the Executive and be deemed to be reinvested in additional
Restricted Stock Units as of the date of payment of any ordinary quarterly cash
dividend based on the Fair Market Value of a share of Common Stock on such date.
Each Dividend Equivalent and each additional Restricted Stock Unit which results
from such deemed reinvestment of Dividend Equivalents granted hereunder shall be
subject to the same vesting, forfeiture, distribution or payment, adjustment and
other provisions under the Performance-Based RSU Agreement which apply to the
underlying Restricted Stock Unit to which such additional Restricted Stock Unit
relates.

(b) Each additional Restricted Stock Unit which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 1.1(a) hereof shall
vest, expire or be forfeited whenever the underlying Restricted Stock Unit to
which such additional Restricted Stock Unit relates vests, expires or is
forfeited.

(c) Neither the Dividend Equivalents awards granted under this Agreement nor any
interest or right therein or part thereof shall be liable for the debts,
contracts, or engagements of the Executive or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law or by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy)
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 1.1(c) shall not prevent transfers by will
or by the applicable laws of descent and distribution or pursuant to a

 

- 2 -



--------------------------------------------------------------------------------

domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder.

Notwithstanding anything to the contrary anywhere else in this Agreement, the
Dividend Equivalents awards granted under this Agreement are subject to the
terms, definitions and provisions of this Agreement, the Performance-Based RSU
Agreement and the Plan, which is incorporated herein by reference; provided,
however, that in the event of any conflict between the provisions of this
Agreement and the Performance-Based RSU Agreement, on the one hand, and those of
the Plan, on the other, the provisions of this Agreement and the
Performance-Based RSU Agreement shall control.

Section 1.2 – Consideration to Company

In consideration for the grant of the Dividend Equivalents award provided for in
this Agreement, the Executive agrees to render services to the Company pursuant
to the terms of the Employment Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

MAGUIRE PROPERTIES, INC., a Maryland corporation By:  

 

Name:   Title:  

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc., a Maryland corporation Its:   General Partner
By:  

 

Name:   Title:  

 

EXECUTIVE

 

Nelson C. Rising

Signature Page to Dividend Equivalent Award for Performance-Based RSU (NCR)